DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 7/9/21, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (U.S. 2005/0122380 A1).
Nakamura et al. disclose the following claim limitations:
Regarding independent Claim 1, a liquid ejecting head (3, §0047 and Figs. 1-3) comprising: 
a tank (13) capable of storing liquid (§0052 and Figs. 3-4, 7-8); 
a main body part (20, 65) to which the tank is attached (§§0054-0055, 0058 and Figs. 3-4, 7-8); and 
an elastic member (67) provided between the tank and the main body part and forming a seal between the tank and the main body part (§0058 and Figs. 3-4, 7-8), wherein 
a bottom of the main body part includes a first region adjacent to a region provided with a wall (e.g. 15, §0054 and Fig. 3) standing from an end portion of the bottom and a second region adjacent to a region not provided with the wall, 
the tank is attached to the bottom of the main body part by using screws attached to the first region and the second region (17, §0065 and Figs. 3-4, 7-8), and 
the number of the screws attached to the second region (via tapped holes 65a, 65c, §0065 and Figs. 3, 7) is greater than the number of the screws attached to the first region (via tapped hole 65b, §0065 and Figs. 3, 7).  
Regarding Claim 2, wherein the tank is formed of a resin (§0085), and the main body part is formed of a resin (§0054) with a lower stiffness than the resin forming the tank (see Fig. 3; please note the plurality of vertical features of the damper unit 13 increasing its stiffness).  
Regarding Claim 3, wherein the main body part has a box shape (§0054 and Fig. 3), and 
the main body part has the wall at a back and both lateral sides of the box shape and does not have the wall at a front and a top of the box shape (Fig. 3; please note that the notch removing most of the top part of the front side wall 20f is interpreted as reading on the limitation “does not have the wall at a front and a top of the box shape”).  
Regarding Claim 6, an ejection unit (21) provided on the outside of the bottom and configured to eject the liquid (§0054 and Figs. 2-8).  
Regarding Claim 7, wherein a flow passage (66) capable of supplying the liquid to the ejection unit is provided in the bottom (§0064 and Figs. 2-8).  
Regarding independent Claim 9, a liquid ejecting apparatus (100, §0047 and Fig. 1) comprising 
a liquid ejecting head (3, §0047 and Figs. 1-3) including a tank (13, §0052 and Figs. 3-4, 7-8) capable of storing liquid, a main body part (20, 65, §§0054-0055, 0058 and Figs. 3-4, 7-8) to which the tank is attached, and an elastic member (67, §0058 and Figs. 3-4, 7-8) provided between the tank and the main body part and forming a seal between the tank and the main body part, wherein 
a bottom of the main body part includes a first region adjacent to a region provided with a wall (e.g. 15, §0054 and Fig. 3) standing from an end portion of the bottom and a second region adjacent to a region not provided with the wall, 
the tank is attached to the bottom of the main body part by using screws attached to the first region and the second region (17, §0065 and Figs. 3-4, 7-8), and 
the number of the screws attached to the second region (via tapped holes 65a, 65c, §0065 and Figs. 3, 7) is greater than the number of the screws attached to the first region (via tapped hole 65b, §0065 and Figs. 3, 7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (U.S. 2005/0122380 A1).
Nakamura et al. disclose all claim limitations except the following:
Regarding Claim 4, wherein the tank is attached to the bottom by using four of the screws on the front side of the box shape and two of the screws on the back side of the box shape.  
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the number of screws on each side of the box shape. Adjusting the number of screws on each side of the box shape to discover the optimum would be routine experimentation to one of ordinary skill in the art, before the effective filing date of the claimed invention, as the rigidity of the head assembly is well recognized in the art as critical for its performance (see e.g. §§0008-0013 of Nakamura et al.). A prima facie case of obviousness exists even where the claimed ranges or amounts do not overlap with the prior art but are merely close.  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See MPEP §2144.05 IIA.
Regarding Claim 5, wherein the tank is attached to the bottom by using three of the screws on the front side of the box shape and two of the screws on the back side of the box shape. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the number of screws on each side of the box shape. Adjusting the number of screws on each side of the box shape to discover the optimum would be routine experimentation to one of ordinary skill in the art, before the effective filing date of the claimed invention, as the rigidity of the head assembly is well recognized in the art as critical for its performance (see e.g. §§0008-0013 of Nakamura et al.). A prima facie case of obviousness exists even where the claimed ranges or amounts do not overlap with the prior art but are merely close.  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See MPEP §2144.05 IIA.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (U.S. 2005/0122380 A1) in view of Tajima et al. (U.S. 2002/0118242 A1). 
Nakamura et al. disclose all claim limitations except the following:
Regarding Claim 8, a filter provided on the bottom between the tank and the main body part and configured to prevent entrance of dust into the main body part.  
Tajima et al. disclose the following claim limitations:
Regarding Claim 8, a filter provided on the bottom between the tank and the main body part and configured to prevent entrance of dust into the main body part (§§0013-0014 and Fig. 13).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the filter of Tajima et al. to the liquid ejecting head of Nakamura et al. to prevent the dust from causing ejection failures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853